
	

114 HR 4549 : Treating Small Airports with Fairness Act of 2016
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4549
		IN THE SENATE OF THE UNITED STATES
		April 14, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Transportation Security Administration to conduct security screening at certain
			 airports, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Treating Small Airports with Fairness Act of 2016. 2.Conduct of security screening by the Transportation Security Administration at certain airports (a)In generalThe Administrator of the Transportation Security Administration shall provide for security screening to be conducted by the Transportation Security Administration at, and provide all necessary staff and equipment to, any airport—
 (1)that lost commercial air service on or after January 1, 2013; and (2)the operator of which, following the loss described in paragraph (1), submits to the Administrator—
 (A)a request for security screening to be conducted at such airport by the Transportation Security Administration; and
 (B)written confirmation of a commitment from a commercial air carrier— (i)that such air carrier intends to resume commercial air service at such airport; and
 (ii)to resume such service not later than the date that is one year after the date of the submission of the request under subparagraph (A).
 (b)DeadlineSubject to the one-year limitation described in subsection (a)(2)(B)(ii), the Administrator of the Transportation Security Administration shall ensure that the process of implementing security screening by the Transportation Security Administration at an airport described in subsection (a) is complete not later than the later of—
 (1)the date that is 90 days after the date on which the operator of such airport submits to the Administrator a request for such screening under paragraph (2)(A) of such subsection; or
 (2)the date on which the commercial air carrier that is the subject of such a request intends to resume commercial air service at such airport.
 (c)Effects on other airportsThe Administrator of the Transportation Security Administration shall carry out this section in a manner that does not negatively affect operations at airports not described in this section that are otherwise provided security screening conducted by the Transportation Security Administration.
			
	Passed the House of Representatives April 13, 2016.Karen L. Haas,Clerk.
